ORDER
On 20 April 2015, the United States Supreme Court Order List of 20 April 2015, posted on that Court’s website, indicated that in the instant case, the Supreme Court granted certiorari, vacated the judgment of this Court, and remanded the matter for further consideration in light of Alabama Legislative Black Caucus v. Alabama, 575 U.S. _, 135 S. Ct. 1257 (2015). See http://www.suDremecourt.gov/orders/ordersofthecourt/14.
On 20 April 2015, plaintiffs filed in this Court their “Motion for Expedited Schedule on Remand.”
On 27 April 2015, defendants filed in this Court their “Response to Plaintiffs’ Motion for Expedited Schedule on Remand.”
On 28 April 2015, plaintiffs filed in this Court their “Reply to Defendants’ Response to Plaintiffs’ Motion for Expedited Schedule on Remand.”
On 5 May 2015, the Supreme Court of the United States e-mailed to this Court a certified copy of the mandate and a certified copy of the judgment in the instant case.
Pursuant to the mandate of the Supreme Court of the United States, Plaintiffs’ Motion for Expedited Schedule on Remand is allowed as follows:
Further briefing and argument shall be limited to the applicability of Alabama Legislative Black Caucus v. Alabama, 575 U.S._, 135 S. Ct. 1257 (2015), to the case at bar.
Any supplemental material to be added to the Record on Appeal shall be due on or before 1 June 2015.
Plaintiffs’ brief shall be due on or before 11 June 2015. Any motions to file amicus curiae briefs aligned with plaintiffs, along with the attached proposed briefs, shall be filed on or before that same date.
Defendants’ brief shall be due on or before 13 July 2015. Any motions to file amicus curiae briefs aligned with defendants, along with the attached proposed briefs, shall be filed on or before that same date.
Oral argument will be held on 31 August 2015.
This the 7th day of May, 2015.
Plaintiffs’ reply brief, if any, shall be due on or before 27 July 2015.
s/Sam J. Ervin
For the Court